BOND, C.
— The appellant was prosecuted for failing-to run at least one regular passenger train each way every day “between certain regular passenger stations on its line of route in Pemiscot county, Missouri,” as required by sections 3100 and 3101, Revised Statutes 1909. The information was filed on July 8-, 1909, and contains five counts. Each charged appellant during the respective months of February, March, April, May and June with failing to run its passenger trains as prescribed by statute between cer*590tain stations and the north boundary line of Pemiscot county. A demurrer was filed under this information on the ground that the sections of the statute upon which it was based were unconstitutional. This was overruled, arraignment was waived, the plea of not guilty entered, and the cause heard by the court sitting as a jury.
The evidence adduced on the trial tended to prove the allegations contained in the several counts of the information. The court found the defendant guilty under each count and imposed a fine of one hundred dollars for each offense. Defendant appealed, and assigns for error the unconstitutionality of the Act of 1907 creating the offense for which this prosecution was had, and that it is also a violation of the Constitution of the United States.
OPINION.
I. In the case of State of Missouri v. C. B. & Q. R. R. Company, 239 Mo. 196, recently decided by this court in Banc, as set forth in the opinion of Judge Botsfokd, selected to determine the same because of the equal division in opinion of the regular judges who sat in the case, each objection made by the defendant in the present case to the validity of the statute under which it was indicted, was considered, and under the majority rulings of the court in that case (opinion of Woodson, concurred in by Valuant and Brown, and opinion of Botsford, Special Judge) it was authoritatively determined, that the statute in question was impregnable to any attack based on the theory that it violated any provision of the State Constitution or any provision of the Constitution of the „ United • States. In accordance with that decision, it is ruled in this case that the points made on the present appeal are not well taken, and that the verdict and judgment of the *591trial court must be and is in all things affirmed.
Boy, G., concurs.
PER CURIAM.
— Tbe foregmng opinion of Bond, 0., is hereby adopted as the opinion of the court.